Morton, J.
The right of the plaintiff to receive state aid from the town of Brookline, and the legality of the vote of the town appropriating “ the sum of $350 for the purpose of paying Bartholomew Ousick back state aid,” depend upon the construction of the St. of 1866, c. 172.
This statute, by its terms, expired on January 1, 1871, but, by successive statutes, its operation was extended to January 1, , 880. Sts. 1870, c. 339 ; 1872, c. 324; 1874, e. 330. This statute therefore was in force when the vote was passed, and was the only statute, then in force, which authorized the town to raise and appropriate money for the purpose contemplated in the vote.
The statute provides that “ the treasurers of cities and towns shall, under the direction of the city council or selectmen thereof, pay monthly the sum of six dollars, from and after the first day of January in the year eighteen hundred and sixty-six, to any person ” who has the qualifications fixed by the subsequent pro*93visions. The eleventh section provides that “ any town or city may raise money by taxation or otherwise, and, if necessary, apply the same for the purposes set forth in this act; and all persons entitled to aid under the provisions of this act, who do not apply for the same within three months from the passage hereof, shall not receive said aid prior to the date of their application.”
In the case at bar, it was shown at the trial that Cusick received aid from the town of Brookline in 1862 and 1863, and that, after the payments in 1863, “ he made no application for state aid until January 18,1875, when he did make application to the selectmen, which application was duly transmitted by them to the state authorities.”
It thus appears that the plaintiff does not bring himself within the terms of the statute, as a person entitled to receive state aid from the town for any time prior to January 18,1875. The vote of the town was to raise and appropriate money for the purpose of paying the plaintiff “ back state aid.” No one can doubt that by this was meant state aid for the time prior to his application in January, 1875. The plaintiff had no right to such aid, and the town had no authority to raise or appropriate money for the purpose of paying it. The vote to do so was a vote to pay to the plaintiff a mere gratuity, and was illegal and void.
These reasons are decisive against the plaintiff’s right to maintain this action, and it is not necessary to discuss the other grounds of defence urged on behalf of the town.

Judgment on the verdict for the defendant